NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                 DAVID MICHAEL JENNINGS, Appellant.

                             No. 1 CA-CR 19-0219
                               FILED 3-19-2020


           Appeal from the Superior Court in Maricopa County
                        No. CR2018-127956-001
               The Honorable Joseph P. Mikitish, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Jesse Finn Turner
Counsel for Appellant
                            STATE v. JENNINGS
                            Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Samuel A. Thumma delivered the decision of the Court, in
which Judge Jennifer M. Perkins and Judge Paul J. McMurdie joined.


T H U M M A, Judge:

¶1             This is an appeal under Anders v. California, 386 U.S. 738 (1967)
and State v. Leon, 104 Ariz. 451 (1969). Counsel for defendant David Michael
Jennings has advised the court that, after searching the entire record, no
arguable questions of law have been identified, and filed a brief asking this
court to conduct an Anders review of the record. Jennings was allowed to
file a supplemental brief pro se, but has not done so. This court has
reviewed the record and finds no reversible error. Thus, Jennings’
conviction and resulting sentence are affirmed.

                 FACTS1 AND PROCEDURAL HISTORY

¶2              One day in early June 2018, D.F. arrived at a Phoenix rental
home his employer was renovating. Using a key retrieved from a lockbox,
D.F. entered the front door of the home and “heard somebody walking off
to [his] left.” D.F. took out his gun and walked around the corner. D.F. saw
a man standing inside the home, later identified as Jennings. D.F. told
Jennings to get on the ground and called the police. When officers arrived,
Jennings tried to escape through the garage but was captured and arrested.

¶3            The State charged Jennings with one count of criminal
trespass in the first degree, a Class 6 felony. See Ariz. Rev. Stat. (A.R.S.) §§
13-1501, -1504(A)(1), -1504(B) (2020).2 Although released on his own
recognizance, Jennings failed to appear at various hearings and was taken
into custody pursuant to bench warrants.




1This court views the facts “in the light most favorable to sustaining the
verdict, and resolve[s] all reasonable inferences against the defendant.”
State v. Rienhardt, 190 Ariz. 579, 588–89 (1997) (citation omitted).

2Absent material revisions after the relevant dates, statutes and rules cited
refer to the current version unless otherwise indicated.


                                       2
                           STATE v. JENNINGS
                           Decision of the Court

¶4            At a three-day trial in February 2019, the jury heard testimony
from D.F. as well as the owner of the property and two arresting officers.
After the State rested, Jennings moved for a judgment of acquittal, which
was denied. The jury later found Jennings guilty as charged.

¶5             At sentencing, the State proved Jennings had four prior felony
convictions, two of which were historical prior felony convictions. See
A.R.S. § 13-105(22)(d). Having considered both the aggravating and
mitigating factors, the court sentenced Jennings to three years in prison, a
less than presumptive term, with 179 days of presentence incarceration
credit. This court has jurisdiction over Jennings’ timely appeal pursuant to
A.R.S. §§ 12-120.21(A)(1), 13-4031 and 13-4033(A)(1).

                              DISCUSSION

¶6            The court has reviewed and considered counsels’ brief and
has searched the entire record for reversible error. See State v. Clark, 196
Ariz. 530, 537 ¶ 30 (App. 1990) (providing guidelines for briefs when
counsel has determined no arguable issues to appeal). Searching the record
and briefs reveals no reversible error. The record shows Jennings was
represented by counsel at all stages of the proceedings and counsel was
present at all critical stages. From the record, all proceedings were
conducted in compliance with the Arizona Rules of Criminal Procedure.
The sentence imposed was within the statutory limit. Neither counsel nor
Jennings raised any issues on appeal.




                                     3
                            STATE v. JENNINGS
                            Decision of the Court

                               CONCLUSION

¶7            This court has read and considered counsels’ brief and has
searched the record provided for reversible error. Leon, 104 Ariz. at 300;
Clark, 196 Ariz. at 537 ¶ 30. From the court’s review, the record reveals no
reversible error. Accordingly, Jennings’ conviction and resulting sentence
are affirmed.

¶8             Upon filing of this decision, defense counsel is directed to
inform Jennings of the status of his appeal and of his future options.
Defense counsel has no further obligations unless, upon review, counsel
finds an issue appropriate for submission to the Arizona Supreme Court by
petition for review. See State v. Shattuck, 140 Ariz. 582, 585 (1984). Jennings
has 30 days from the date of this decision to proceed, if he desires, with a
pro se motion for reconsideration or petition for review.




                         AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                         4